  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 1 of 7 PageID #: 51




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRY GLENN HEMINGWAY, JR.,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:20-cv-01537-RWS
                                                 )
DALE GLASS, et al.,                              )
                                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on a letter submitted by plaintiff Terry Glenn

Hemingway, Jr. that has been construed as a motion to reopen his case. (Docket No. 10). For the

reasons discussed below, the motion will be granted.

                                           Background

       Plaintiff is a self-represented litigant who is currently incarcerated at the St. Louis City

Justice Center (SLCJC) in St. Louis, Missouri. On October 26, 2020, he filed a prisoner civil rights

complaint pursuant to 42 U.S.C. § 1983. The complaint named the SLCJC, Commissioner Dale

Glass, Superintendent Adrian Barnes, Unit Manager Warren Thomas, and Officer Cortez Hagler

as defendants. (Docket No. 1 at 1-3). Plaintiff did not indicate the capacity in which Commissioner

Glass, Superintendent Barnes, Unit Manager Thomas, or Officer Hagler were sued. Along with

the complaint, plaintiff also filed a motion for leave to proceed in forma pauperis. (Docket No. 3).

       In the complaint, plaintiff alleged that he was assaulted and threatened in the “4 Charlie

Dayroom” of the SLCJC on August 12, 2020. (Docket No. 1 at 3). According to plaintiff, Officer

Hagler “physically assaulted him,” an “assault that was recorded by the institution.” (Docket No.

1 at 4). Plaintiff stated that he “suffered minor injuries,” including a “busted lip and swelling to
  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 2 of 7 PageID #: 52




the face.” (Docket No. 1 at 3-4). Though his injuries were minor, plaintiff claimed that he suffered

a “deliberate violation to [his] constitutional protections.” (Docket No. 1 at 4). He further stated

that following the assault, he was “deliberately” punished by the SLCJC by placing him on “assault

status” and “administrative segregation status as punishment.”

       As a result of this incident, plaintiff requested $100,000,000 in damages, and for the SLCJC

to be shut down. (Docket No. 1 at 5).

       On February 12, 2021, the Court granted plaintiff’s motion for leave to proceed in forma

pauperis, and assessed an initial partial filing fee. (Docket No. 7). Because plaintiff was proceeding

in forma pauperis, the Court reviewed his complaint pursuant to 28 U.S.C. § 1915. Based on that

review, the Court determined that the complaint was deficient and subject to dismissal. (Docket

No. 7 at 4). Specifically, plaintiff had sued the SLCJC, which was not a suable entity. See Ketchum

v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (stating that “departments or

subdivisions” of local government are not “juridical entities suable as such”). Even if St. Louis

City was substituted as a defendant, plaintiff had not alleged a municipal liability claim. See Marsh

v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing “claims challenging an

unconstitutional policy or custom, or those based on a theory of inadequate training, which is an

extension of the same”).

       With regard to Commissioner Glass, Superintendent Barnes, Unit Manager Thompson, and

Officer Hagler, the Court noted that plaintiff had not indicated the capacity in which these

defendants were sued. As such, the complaint was interpreted as including only official capacity

claims. See Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). In an official capacity claim against

an individual, the claim is actually “against the governmental entity itself.” See White v. Jackson,

865 F.3d 1064, 1075 (8th Cir. 2017). (Docket No. 7 at 4-5). Because these defendants were



                                                  2
  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 3 of 7 PageID #: 53




employed by the City of St. Louis, the Court had to treat the official capacity claims against them

as being made against St. Louis itself, their employer. (Docket No. 7 at 5). However, as noted

above, plaintiff had not presented a municipal liability claim.

        Rather than dismissing the case outright, plaintiff was given an opportunity to file an

amended complaint. The Court’s order contained instructions on the drafting of an amended

complaint, and the Clerk of Court was directed to send plaintiff a prisoner civil rights complaint

form. Plaintiff was given thirty days in which to comply, and advised that his failure to comply

would result in the dismissal of this action without prejudice and without further notice. (Docket

No. 7 at 8).

        On April 1, 2021, the Court dismissed this action pursuant to Fed. R. Civ. P. 41(b), for

failure to comply with the Court’s February 12, 2021 order. (Docket No. 9). At that point, forty-

eight days had elapsed since plaintiff was ordered to file an amended complaint, and he had neither

filed the amended complaint nor sought an extension of time in which to do so.

        On May 3, 2021, the Court received the instant motion, asking the Court to reopen his case.

(Docket No. 10).

                                             The Motion

        In his motion, plaintiff states that he has “never” received any mail from the Court. He

further asserts that he has been moved “to the work-house due to the things that have [happened]

at the St. Louis Justice Center.” Plaintiff also notes that he is “just getting this mail on” April 22,

2021, which is an apparent reference to the dismissal order. As such, he asks the Court to reopen

his case, because it “is not [his] fault” he did not receive his mail.




                                                   3
  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 4 of 7 PageID #: 54




                                              Discussion

        Plaintiff has submitted a letter that has been construed as a motion to reopen his case

following the Court’s dismissal pursuant to Fed. R. Civ. P. 41(b). The Court had dismissed this

action because plaintiff failed to submit an amended complaint within thirty days of the Court’s

February 12, 2021 order. Indeed, the Court gave plaintiff more than thirty days, but received no

amended complaint or motion for an extension of time.

        According to plaintiff, he did not receive the Court’s order due to mail issues at the SLCJC.

Moreover, he states that he was moved to the workhouse after an incident at the jail. As such, he

asserts that it is not his fault that he failed to comply with the Court’s order.

        Having reviewed the motion, the Court finds that it should be granted. The Court will

therefore vacate its order of April 1, 2021, which dismissed plaintiff’s case without prejudice. The

Clerk of Court will also be directed to reopen this action.

                                          Order to Amend

        On February 12, 2021, the Court determined that plaintiff’s complaint was deficient and

subject to dismissal. He was ordered to submit an amended complaint. As this case is being

reopened, plaintiff is once again directed to file an amended complaint according to the instructions

set forth below.

        Plaintiff should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). If the amended

complaint is handwritten, the writing must be legible. In the “Caption” section of the Court-

provided form, plaintiff should clearly name each and every party he is intending to sue. See Fed.

R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough



                                                   4
  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 5 of 7 PageID #: 55




room in the caption, plaintiff may add additional sheets of paper. However, all the defendants must

be clearly listed. Plaintiff should fill out the complaint form in its entirety.

        In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b).

        The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

        In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If plaintiff

is suing more than one defendant, he should follow the same procedure for each defendant.

        Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

        If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation




                                                   5
  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 6 of 7 PageID #: 56




of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017).

         If plaintiff is suing multiple defendants, it is important that he establish the responsibility

of each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a claim”).

         Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).

         After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion to reopen this case (Docket No. 10)

is GRANTED.



                                                   6
  Case: 4:20-cv-01537-RWS Doc. #: 11 Filed: 05/10/21 Page: 7 of 7 PageID #: 57




       IT IS FURTHER ORDERED that the Court’s dismissal order of April 1, 2021 is

VACATED.

       IT IS FURTHER ORDERED that the Clerk of Court shall reopen this case.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of

Docket Number 7, which is the Court’s order of February 12, 2021.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order, in accordance with the instructions

set forth above.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint on the

Court-provided form within thirty (30) days of the date of this order, this action will be dismissed

without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of the amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915.

       Dated this 10th day of May, 2021.


                                                     _______________________________
                                                     RODNEY W. SIPPEL
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
